Case 2:21-cv-05608-DSF-JC Document 11-1 Filed 07/26/21 Page 1 of 3 Page ID #:225




    1   MORAN LAW
        Michael F. Moran SB# 121665
    2         mmoran@moranelderlaw.com
        Lisa Trinh Flint SB# 243468
    3         lflint@moranelderlaw.com
        5 Hutton Centre Drive, Suite 1050
    4   Santa Ana, CA 92707
        Telephone: (714) 549-0333
        Facsimile: (714) 549-0444
    5
    6   Attorneys for Plaintiff,
    7   DEBRA ANN BLACKMON, in and through
        her Guardian ad Litem, Latasha Bracks
    8
    9                    UNITED STATES DISTRICT COURT
   10      CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   11
        DEBRA ANN BLACKMON, in and             CASE NO.: 2:21-cv-05608-DSF
   12   through her Guardian ad Litem,         (JCx)
   13   Latasha Bracks,                        [Assigned for All Purposes to Hon.
                                               Dale S. Fischer]
   14                    Plaintiff,
   15                                          DECLARATION OF LISA TRINH
                   vs.                         FLINT, ESQ. IN SUPPORT OF
   16                                          PLAINTIFF’S OPPOSITION TO
   17   VERNON HEALTHCARE CENTER;              DEFENDANTS’ MOTION TO
        VERNON HEALTHCARE CENTER,              DISMISS
   18   LLC dba VERNON HEALTHCARE
   19   CENTER; ROCKPORT
        ADMINISTRATIVE SERVICES,               Date: August 16, 2021
   20   LLC; BRIUS MANAGEMENT CO.;             Time: 1:30 p.m.
   21   SHLOMO RECHNITZ; and DOES 1            Dept.: 7D
        through 60, inclusive,                 Judge: Hon. Dale S. Fischer
   22
   23                    Defendants.
   24
   25
   26
   27
                                   1
   28
           DECLARATION OF LISA TRINH FLINT, ESQ. IN SUPPORT OF
                PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                          MOTION TO DISMISS
Case 2:21-cv-05608-DSF-JC Document 11-1 Filed 07/26/21 Page 2 of 3 Page ID #:226




    1                 DECLARATION OF LISA TRINH FLINT, ESQ.
    2   I, Lisa Trinh Flint, declare and state the following under penalty of perjury:
    3         1.     I am an attorney licensed to practice in all the Courts of the State of
    4   California. I am a partner at Moran Law, counsel of record for the Plaintiff,
    5   Debra Ann Blackmon, in and through her Guardian ad Litem, Latasha Bracks. I
    6   have personal knowledge of the facts set forth in this declaration, and if were
    7   called upon to do so, could and would competently testify thereto.
    8         2.     Filed concurrently herewith as Exhibit “A” is a true and correct
    9   conformed copy of Plaintiff’s Complaint filed with the Los Angeles Superior
   10   Court, Case No. 21STCV18794 on May 19, 2021 and attached to Defendants’
   11   Notice of Removal, Docket No. 1, at pages 24-64.
   12         I declare under penalty of perjury under the laws of the Unites States of
   13   America that the foregoing is true and correct.
   14         Executed this 26th day of July 2021, at Santa Ana, California.
   15
   16                                          _____________________________
   17                                          Lisa Trinh Flint
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                               2
            DECLARATION OF LISA TRINH FLINT, ESQ. IN SUPPORT OF
                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                           MOTION TO DISMISS
Case 2:21-cv-05608-DSF-JC Document 11-1 Filed 07/26/21 Page 3 of 3 Page ID #:227




    1                            CERTIFICATE OF SERVICE
    2         I hereby certify that on this 26th day of July 2021, I will electronically file
    3   the foregoing with the Clerk of the Court using the CM/ECF system, which will
    4   then be sent Electronically to the registered participants as identified on the

    5   Notice of Electronic Filing (NEF) and paper copies will be sent by first class

    6   mail to any counsel of record indicated as non-registered participants.

    7
        DATED: July 26, 2021                    MORAN LAW
    8
    9
   10                                            Lisa Trinh Flint
                                                 Attorneys for Plaintiff, DEBRA ANN
   11                                            BLACKMON, in and through her
   12                                            Guardian ad Litem, Latasha Bracks
   13
        Attorneys for Defendants Vernon Healthcare Center, LLC, Rockport
   14
        Administrative Services, LLC, and Brius Management Co.:
   15
        David Zarmi, Esq.
   16   davidzarmi@gmial.com
   17   8950 W. Olympic Blvd., Ste. 533
        Beverly Hills, CA 90211
   18   Tel: (310) 841-6455
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         __________________________________________________________________________________
                                 CERTIFICATE OF SERVICE
